Title: From James Madison to William Lambert, 15 April 1822
From: Madison, James
To: Lambert, William


                
                    Dear Sir
                    Montpellier April 15. 1822
                
                I have duly received your favour of the 8th. inst: with the two copies of your Report relative to the Latitude & Longitude of the Capitol at Washington.
                My confidence in the Ability with which the Observations & calculations have been made, justifies me in inferring that the result will be as honorable to yourself, as the object was worthy of the national Councils.
                One of the Copies will be sent to the University of Virginia as you desire. For the other allotted for myself, I tender you my thanks with assurances of my esteem and my friendly wishes.
                
                    James Madison
                
            